COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Jason Michael Badyrka v. The State of Texas

Appellate case number:    01-22-00643-CR

Trial court case number: 20-CR-2912

Trial court:              405th District Court of Galveston County

        Appellant, acting pro se, has filed a motion requesting (1) a copy of the appellate
record and (2) an extension of time to file his brief until 30 days after receiving the record.
We grant the motion and order the trial court clerk, no later than 10 days from the date of
this order, to provide a copy of the record, including the clerk’s record, the reporter’s
record, and any supplemental records, to appellant. The trial court clerk shall further certify
to this Court, within 15 days of the date of this order, the date upon which delivery of the
record to the appellant is made.
       Appellant’s brief is due within 40 days of the date of this order.


       It is so ORDERED.

Judge’s signature: _____/s/ Sarah B. Landau____
                                Acting individually


Date: ___October 4, 2022_____